


110 HR 3219 IH: “Dog Fighting Prohibition Act”
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3219
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Ms. Sutton (for
			 herself, Mr. Hare,
			 Mr. Braley of Iowa,
			 Mr. Inslee,
			 Ms. Shea-Porter,
			 Mr. Hastings of Florida,
			 Mr. Wynn, Ms. Woolsey, and Ms.
			 Hirono) introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Animal Welfare Act to prohibit dog fighting
		  ventures.
	
	
		1.Short titleThis Act may be cited as the
			 “Dog Fighting Prohibition Act”.
		2.Prohibitions on dog
			 fighting ventures
			(a)In
			 generalSection 26 of the
			 Animal Welfare Act (7 U.S.C. 2156) is amended—
				(1)in subsection (a)(1)—
					(A)by striking any person to knowingly
			 sponsor and inserting “any person—
						
							(A)to knowingly
				sponsor
							;
				
					(B)by striking the
			 period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(B)to knowingly
				sponsor or exhibit an animal in, or knowingly attend, a dog fighting
				venture.
							;
					(2)in subsection
			 (b)—
					(A)by striking
			 any person to knowingly sell and inserting “any person—
						
							(A)to knowingly
				sell
							;
				and
					(B)by striking the
			 period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(B)to knowingly sell,
				buy, possess, train, transport, deliver, or receive for purposes of
				transportation, any dog or other animal for the purposes of having the dog or
				other animal, or offspring of the dog or other animal, participate in a dog
				fighting venture.
							;
				and
					(3)in subsection
			 (g)—
					(A)in paragraph (5),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (6) as paragraph (7); and
					(C)by inserting after
			 paragraph (5) the following:
						
							(6)the term dog
				fighting venture—
								(A)means any event
				that—
									(i)involves a fight
				between at least 2 animals;
									(ii)includes at least
				1 dog; and
									(iii)is conducted for
				purposes of sport, wagering, or entertainment; and
									(B)does not include
				any activity the primary purpose of which involves the use of 1 or more animals
				to hunt another animal;
				and
								.
					(b)Enforcement of
			 animal fighting prohibitionsSection 49 of title 18, United
			 States Code, is amended by inserting (or in the case of a dog fighting
			 venture (as defined in section 26(g) of that Act) not more than 5
			 years) before , or both.
			
